Riley, J.

dissenting: I cannot agree with the decision of the majority in this case, and feel constrained to express my reasons for dissent.
I believe the trial judge correctly ruled in effect that there was evidence to warrant a finding for the plaintiff; that he may have given the wrong reasons, to wit: agency, simply constitutes non-prejudicial error.
"It is of no consequence whether the reason on which the trial court proceeded was sound; the result will be upheld when not tainted by any harmful error.” Boston Morris Plan Co. v. Barrett, 272 Mass. 487, 491.
Robert Sullivan, for the plaintiff.
William L. Schell, for the defendant.
It is my considered opinion that the permit issued to the defendant Singarella contains wording indicating that it should be construed as an agreement of guaranty. Plainly it provides that Singarella upon accepting the permit with the conditions contained therein, agrees to the street or highway being restored either by the City of Boston employees or by some contractor selected by the Commissioner of Public Works for that purpose; and that he, (Singarella), agrees to bear the expense.
Had Singarella believed that the conditions were unfair or onerous, he need not have accepted it and acted under it. If Singarella were correct in such belief, there was a remedy open to him,—in the same manner as if the Commissioner of Public Works had arbitrarily refused to issue any permit at all.
The defendant (or permittee) did not have to accept the permit, but having done so, he became bound by the terms and conditions contained therein.
The meaning of such an agreement of guaranty is to be ascertained from the words used, construed according to the ordinary rules for the interpretation of written instruments and read in connection with the subject matter, the well understood usages of business and all the relations of the parties to the transaction: — to wit, "to give the effect most in accord with the intention of the parties as disclosed by the words employed.” Zev v. Loomis, 246 Mass. 366; Littlejohn & Co. v. Handy, 246 Mass. 370.
The fact that the money might be payable directly to a designated contractor as a third person does not in any way change or invalidate the agreement. Merrimac Chemical Co. v. John J. Moore, 279 Mass. 147, 153; Merrill v. Prebilt Co., 329 Mass. 166.